         Case 1:21-cr-00028-APM Document 183 Filed 04/27/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
            v.                            )
                                          )                  Criminal No. 21-28-12 (APM)
JOSHUA A. JAMES,                          )
                                          )
      Defendant.                          )
_________________________________________ )

                                             ORDER

       Before the court is the Government’s Motion to Reopen Defendant Joshua James’s

Detention Hearing, ECF No. 163 [hereinafter Gov’t’s Mot.]. The Government’s motion is denied.

       Under the Bail Reform Act, a detention “hearing may be reopened, before or after a

determination by the judicial officer, at any time before trial if the judicial officer finds that

information exists that was not known to the movant at the time of the hearing and that has a

material bearing on the issue whether there are conditions of release that will reasonably assure

the appearance of such person as required.” 18 U.S.C. § 3142(f)(2)(B) (emphasis added).

“[C]ourts have interpreted the language ‘not known to the movant at the time of the hearing’ to

include information about which the litigant should have known and presented at the original

detention hearing.” United States v. Spring, Crim. Action No. 14-10303-RGS, 2014 WL 6609156,

at *2 (D. Mass. Nov. 20, 2014); see also United States v. Stanford, 341 F. App’x 979, 984 (5th

Cir. 2009) (affirming denial of motion to reopen where it could not be said that affidavits from the

defendant’s friends, family, and former employees, many of whom were present for the initial

detention hearing, were “newly discovered or previously unavailable”); United States v. Dillon,

938 F.2d 1412, 1415 (1st Cir. 1991) (affirming denial of motion to reopen detention hearing where
          Case 1:21-cr-00028-APM Document 183 Filed 04/27/21 Page 2 of 3




new information comprised affidavits and letters attesting to the defendant’s good character, which

were available at the time of the initial hearing); cf. United States v. Peralta, 849 F.2d 625, 626–27

(D.C. Cir. 1988) (per curiam) (holding that trial “court was authorized to reopen the detention

hearing when previously nonexistent, material information was brought to light, namely, the

court’s adverse ruling at the suppression hearing, which increased the likelihood of Peralta’s

conviction” (emphasis added)).

        Here, the Government seeks to reopen Defendant Joshua James’s detention hearing on the

ground that it has identified video evidence seemingly showing Defendant James assaulting police

officers as he entered the Capitol building on January 6, 2021. Gov’t’s Mot. at 1. But the

Government almost surely possessed this evidence at the time of Defendant’s detention hearing

on April 9, 2021, but simply failed to present it. One of the videos, the Government represents,

was taken “from the defendant’s phone,” id. at 2, 1 and the other two videos consist of body camera

footage captured by on-duty officers, see id. at 5–7. Beyond a representation that it “discovered”

the evidence “[t]his week” (that is, sometime between April 11 and April 16, 2021), id. at 1, the

Government does not contend that it acquired any of the three videos after April 9, 2021. Indeed,

it is likely that the videos were obtained weeks before—in the case of the video taken from James’s

phone at the time of his arrest in early March, see Minute Order, Mar. 9, 2021 (noting arrest of

James), and in the case of the body camera footage soon after January 6, 2021. None of the videos

therefore qualify as “information . . . that was not known to the movant at the time of the hearing,”

18 U.S.C. § 3142(f)(2)(B), that would warrant reopening Defendant’s detention hearing.



1
 The Government has represented that this video was taken “from the defendant’s phone,” Gov’t’s Mot. at 2 & n.1,
but also suggests that the video “appears to have been recorded by [Co-Defendant Roberto] Minuta,” id. at 3.
Regardless of whether the video was recovered from James’s or Minuta’s phone, however, it would have been
available to the Government prior to the court’s April 9, 2021 hearing on James’s motion for bond because both
defendants had been taken into custody by then. See Minute Entry, Apr. 9, 2021 (noting detention hearing as to
James); Minute Entry, Mar. 8, 2021 (noting arrest of Defendant Minuta).

                                                       2
        Case 1:21-cr-00028-APM Document 183 Filed 04/27/21 Page 3 of 3




      For the foregoing reasons, the Government’s Motion is denied.




Dated: April 27, 2021                                   Amit P. Mehta
                                                 United States District Court Judge




                                             3
